Case 1:20-cv-11531-ADB Document12 Filed 12/14/20 Page 1 of 20

FILED
IN CLERKS OFFICE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETES 14 aM 11: 30

CASE NO, 1:20-CV- AIT
is ois rebuer

Dr. SHIVA AYYADURAI
' STRICT OF MASS.

Plaintiff,
v; JURY DEMANDED
MAYOR MARTIN WALSH,
in his official capacity, and
BILL EVANS, in his former
official capacity as Police

Commissioner
Defendants.

Nee Nome” Sern! Same” Nee” Nene” Nene” Nee” Nee ree eee”

PLAINTIFF’S OPPOSITION TO THE DEFENDANTS’ MOTION TO DISMISS

Defendants Walsh and Evans claim that Plaintiff was simply one of many scheduled speakers at
the Free Speech Rally, that they all are in privity with each other, and that this court must dismiss
this complaint without testing its merits because the Massachusetts court dismissed the Navom
complaint. Defendant Walsh further claims that this court must accept his false narrative that he
was speaking generally about hate and racism and not about the scheduled 2017 Free Speech
Rally in particular; his speech is government speech; and, that the whole thing is not actionable
anyway. In this Opposition, Plaintiff shall robustly rebut the Defendants’ atrocious legal
argument as well as Walsh’s false narrative.

Plaintiff however recognizes that his previous counsel failed to include claims against
Walsh and Evans in their individual capacities and shall soon file an amended complaint, pro se,
to rectify the error committed by his previous counsel.

If the motion to dismiss is granted on the official capacity claims, the court must freely

allow Plaintiff to amend his complaint.
Case 1:20-cv-11531-ADB Document 12 Filed 12/14/20 Page 2 of 20

PLAINTIFF Dr. SHIVA IS NOT IN PRIVITY WITH ANYBODY ELSE
In August 2017, Plaintiff was running a large campaign operation, Shiva 4 Senate, in order to
effectively compete in the 2018 U.S. Senate race against Elizabeth Warren. The campaign held
numerous outdoor rallies in order to get the campaign’s message out. In early summer of 2017
one of the ideas discussed within the campaign was a Free Speech Rally at the Parkman
Bandstand. Plaintiff thought this idea had merit and green-lighted it to happen in August 2017.
Plaintiff then delegated the task of obtaining the relevant permits from the City of Boston to John
Medlar, the campaign’s Outreach Coordinator, who obtained the permits in due course. Affidavit
as EXHIBIT 1.

At all times, from start to finish, the 2017 Free Speech Rally was a Shiva 4 Senate
campaign rally that was under the campaign’s explicit control. Plaintiff and campaign volunteers
controlled who the scheduled speakers would be and were responsible for the arrangements as
well as the clean-up after the rally. The City of Boston was officially aware of this fact. Plaintiff
naturally was the declared Keynote Speaker at his own campaign’s Free Speech Rally.

Boston Police deployed to provide security for Plaintiff and his Shiva 4 Senate campaign
at the Parkman Bandstand, as the official permit-holder. At some point, as a result of Defendant
Walsh’s cynical and malicious manipulation of the media and the beliefs of thousands of
ordinary people in order to gain an advantage over African-American Mayoral candidate Tito
Jackson in the 2017 Mayoral race, civil unrest resulted in and around Boston Common which
placed countless rank and file Boston Police Officers at risk of physical harm. At that point, rank
and file Officers formed a protective cordon around Plaintiff and escorted him and his campaign

staff to safety away from the violence manufactured by Walsh as part of his own campaign
Case 1:20-cv-11531-ADB Document 12 Filed 12/14/20 Page 3 of 20

effort. Thus, the official organs of the City of Boston were officially aware that the Plaintiff and
his campaign were the official organizers of the 2017 Free Speech Rally and were legally
permitted to be present at the Parkman Bandstand, unlike everyone else that the Defendants cite
as being in privity with the Plaintiff.

It is atrocious and unacceptable for the City’s corporation counsel to claim that Plaintiff
is in privity with random visitors on the Common who were not officially associated with the
Shiva 4 Senate campaign and were not scheduled to speak at Shiva 4 Senate’s 2017 Free Speech
Rally. It is inevitable that defendants are unable to cite one single case in the United States, let
alone in the First Circuit, in which any court accepted that a party organizer was in privity with
random gatecrashers.

The letter sent to Defendant Walsh well-prior to litigation explicitly informed Walsh

about the lack of privity, and specifically in the case of oS

Marchec with the protesters, even stopped to take a picture with Fredrick
Douglass

Brandon Navom. EXHIBIT 2. Navom was never a
scheduled speaker at Shiva 4 Senate’s Free Speech rally at
the Parkman Bandstand and in fact protested the Rally
itself in association with Antifa, as he noted on social
media:

One would be hard-pressed to find two persons
who are less in privity with each other than the Plaintiff

and Navom. Walsh knew that Navom marched with the

  

protesters that day against Plaintiff's campaign rally and
yet claimed to this court that the Plaintiff is in privity with =

Navom and that this case must be dismissed based on one case involving one group of investors
Case 1:20-cv-11531-ADB Document 12 Filed 12/14/20 Page 4 of 20

in swamp land. It is unacceptable that Walsh knowingly made this false argument in his motion
to dismiss despite being fully aware of this fact.
This lack of privity applies equally to anyone else who was not part of the Shiva 4 Senate

campaign rally and was not a scheduled speaker at the Bandstand.

RES JUDICATA DOES NOT APPLY TO BAR THIS COMPLAINT

Barry-Smith was a close associate of Walsh before he was appointed a judge. Walsh and Barry-
Smith together worked on and publicly advocated for 72-hour involuntary confinement of
persons with opioid use disorder, knowing that this violated the founding principles of the United
States. On November 16, 2015, both testified in favor of involuntary confinement without an

individual court order or even an iota of due process.

  

cd

https://www.cityofboston. gov/news/ Default.aspx%3 Fid%3D20430

 

Barry-Smith, Baker, Walsh

Per se it is not a big surprise that Barry-Smith ruled in the Navom case that Walsh’s
speech was conditionally privileged. An ethical judge would have recused himself instead.

Predictably, Walsh does not mention any of this in his motion to dismiss when he attempts to use
Case 1:20-cv-11531-ADB Document 12 Filed 12/14/20 Page 5 of 20

an unpublished Rule 1:28 summary affirmance of his former associate’s state trial court decision
in his favor to get a Federal court to dismiss this complaint, filed by a totally different litigant
with totally different claims, dismissed on the basis of res judicata. A summary decision
pursuant to rule 1:28 is not binding precedent. Chace v. Curran, 71 Mass. App. Ct. 258 (2008)
And Massachusetts flat out refuses to use unpublished decisions to throw unrelated litigants out
of state court. “However, as we said in Lyons, unpublished decisions involving other parties are
not to be relied upon.” Horner v. Boston Edison, 45 Mass. App. Ct. 139 (1998)

The atrociousness of Walsh’s attempt to use a summary affirmance in state court to throw
an unrelated litigant out of Federal court is documented by his inability to cite one single
authority in the Federal court system to support his position.

Walsh then cites a most inapposite case, Gonzalez v. Banco Cent. Corp., 27 F.3d 751,
757 (1st Cir. 1994), to claim that the litigants in Gonzalez were not related to each other, when
the reality is that they all were one common group of investors who had lost money on the same
patch of swamp land to the same developer, and had the same curiously “ineffective” counsel.

As detailed above, Plaintiff has no privity with anyone else on Boston Common that day
because he is Dr. Shiva, the candidate who ran the Shiva 4 Senate campaign and organized the
rally in question. It was his show from first to last. And Walsh’s attempt to use the doctrine of
res judicata must fail as a matter of law. The Supreme Court ruled 80 years ago already that his
approach violates due process. Hansberry v. Lee, 311 US 32 (1940)

This court has an “unflagging obligation” to hear this Plaintiff on the merits of his
Federal claims.

“There are fundamental objections to any conclusion that a litigant who has properly

invoked the jurisdiction of a Federal District Court to consider federal constitutional

claims can be compelled, without his consent and through no fault of his own, to accept
instead a state court's determination of those claims.{...]" When a Federal court is properly
Case 1:20-cv-11531-ADB Document12 Filed 12/14/20 Page 6 of 20

appealed to in a case over which it has by law jurisdiction, it is its duty to take such
jurisdiction. ... The right of a party plaintiff to choose a Federal court where there is a
choice cannot be properly denied. "”

England v. Medical Examiners, 375 U.S. 411 (1964), Sprint Communications, Inc. v.
Jacobs, 571 U.S. ___ (2013) (unanimous), New Orleans Public Service, Inc. vy. Council
of City of New Orleans, 491 US 350 (1989).

DEFENDANT WALSH MALICIOUSLY FABRICATED A PUBLIC SAFETY CRISIS AND
CAUSED BOSTON POLICE OFFICERS HARM JUST TO DEFEAT TITO JACKSON

This is the Plaintiff, the sole organizer of the 2017 Free Speech rally:

 

This is Tito Jackson, Walsh’s opponent in the 2017 Mayoral race:

 
Case 1:20-cv-11531-ADB Document 12 Filed 12/14/20 Page 7 of 20

This is Defendant Walsh:

 

This is State House News Service (December 10, 2020) on Defendant Walsh:

Kennedy says farewell, but is he really going away?

NBC Boston's Alan Fram reports on U.S. Rep. Joseph Kennedy’s farewell
speech at the U.S. Capitol in Washington yesterday and ... enough with the
farewell stuff. What politically lies ahead for Kennedy here in Massachusetts?
WBZ's Jon Keller thinks he has a bright political future. The Herald's Lisa
Kashinsky reports his future is cloudy. The Globe’s Joan Vennochi thinks the
Kennedy era has probably come and gone in Massachusetts.

And Joan provides this brutal quote from Michael McCormack, the former
Boston city councilor: “It was a great run for the Kennedys, Murphys, and
McCormacks. But does anyone really not believe that Marty Walsh is the last
white, Irish male mayor of Boston?”
Case 1:20-cv-11531-ADB Document 12 Filed 12/14/20 Page 8 of 20

Walsh’s false narrative about outsider Nazis coming in to Boston was repeated and
amplified by local ‘establishment journalists’ such as Adam Gaffin and his UniversalHub.com,
the premier local news website in Boston, who loyally presents the views of the authorities as the
reality, and did not disappoint this time either. Gaffin’s stark headline on August 12, 2017,
“Nazis Plan Rally In Boston Common” surely pleased Walsh, as it greatly aided his campaign
against Tito, just as the Falklands War greatly aided Margaret Thatcher in winning reelection.

“The prime minister's decision to go to war in 1982, with her government on the brink of

collapse, changed everything” The Guardian,
https://www.theguardian.com/politics/2013/apr/09/margaret-thatcher-falklands-gamble

 

Just like Maggie, Marty found his moment. No African-American undercapitalized
opponent could ever compete with “Walsh the National Statesman” single-handedly defending
Boston from assault by outsider White Supremacists. The race for Mayor was decided that day.
Tito was toast.

Naturally, Tito also was not helped by then-City Councillor Ayanna Pressley, who did
not endorse Tito, refusing to apply to Tito the same identity-politics argument she applied to
herself in her own run against an older White male, Michael Capuano, who for years was the

sole anti-foreign-wars Democrat. https://theintercept.com/2018/08/18/mike-capuano-ayanna-

 

pressley-massachusetts-primary/

 

But for his campaign against Tito, Defendant Walsh would have had no reason to
grandstand about White Supremacists and claim he would defend his city from an assault by
haters and nationalists. Mayors of cities closer to Charlottesville did not engage in an equal level
of rhetoric and Walsh has been unable to explain, despite a lot of ink at public expense, why
White Supremacists would ignore a dozen large cities between Virginia and the Canadian Border

and aim at Boston. Can it be true that southern White Supremacists consider Boston the hub of
Case 1:20-cv-11531-ADB Document12 Filed 12/14/20 Page 9 of 20

the universe? Why Boston? Why a city that voted overwhelmingly for Obama and Clinton? Why
the capital of a state with an all-Democrat Congressional delegation? Why a city filled with
people who openly identify as Democratic Socialists and progressive liberals? Why a state with
an Attorney General who ran for office as a progressive activist in charge of the People’s Law
Firm? Why Boston?

Because Tito was running for Mayor against Marty Walsh.

The evidence is overwhelming that Defendant Walsh fabricated a nonexistent crisis,
pointed to a nonexistent enemy, publicly identified the Plaintiff's campaign rally as a White
Supremacist rally at the heart of Boston, drove the people of Boston and Massachusetts into a
panic that they were under siege and about to lose all that they cherished, portrayed himself as
their brave savior, turned the voters of Boston into believers who voted emotionally rather than
on a rational analysis of the candidates and their platforms, and crushed his African-American
election opponent two-to-one at the election in majority-minority Boston. It was divide et impera
political demagoguery in its purest form. Robert Penn Warren couldn’t have penned it better.

If only journalists in Boston, such as UniversalHub.com and the Globe, were critical of
those in power rather than their loyal unquestioning mouthpieces, the ordinary voters of Boston
would have been better informed by those who claim to possess degrees in political science or
journalism. The Boston Globe, in particular, did not inform its readers of the analysis above and
did not ensure it had a reporter with the Shiva 4 Senate campaign inside the Bandstand, which is
where one should have been. Instead, the Globe was far away, beyond two barricades, with the
protesters driven to act by Walsh and simply amplified Walsh’s false message by reporting that

the crowd chanted “Go Home Nazis.” BuzzFeed News alone reported the facts from the rally.
Case 1:20-cv-11531-ADB Document 12 Filed 12/14/20 Page 10 of 20

10

But for Walsh lying to the people of Massachusetts and America about Plaintiff and his
campaign rally, 40,000 people would not have shown up in Boston that day, there would have
been no violence, there would have been no property damage, there would have been no
disruption to local businesses plying their trade, and there certainly would have been no harm
done to rank and file officers from Boston Police who came under physical assault from left-
wing activists. Every red cent spent by the City and Boston Police that day must be reimbursed
by Defendant Walsh’s campaign fund.

THE MASSIVE DISCONNECT BETWEEN WALSH’S FABRICATION AND REALITY

NECESSITATED CONCEALMENT OF THE TRUTH FROM THE VOTERS

Just as the Chinese Communist Party has concealed from Chinese citizens within China the truth
of the giant famine and millions of unnecessary deaths and misery to untold millions more due to
progressive “reforms” that ensured crop failure, Defendant Walsh endeavored to conceal
fundamental facts about the 2017 Free Speech Rally from the voters of Boston, in order to win
an election, as an older White male, against a popular, young, well-known, African-American
opponent, in a city where minorities are in the majority.

This fact perforce required the total silencing of the Plaintiff and his rally in order to
prevent his message from reaching voters’ ears and confusing them. It also required keeping
television reporters and their TV cameras from displaying the numerous brown faces at the
Bandstand on the evening news, and further confusing the voters: ‘Hey......these don’t look like

White Supremacists..... They look more like... Tito?

10
Case 1:20-cv-11531-ADB Document 12 Filed 12/14/20 Page 11 of 20

 

In addition, the Plaintiff, a long-time pro-environment, anti-war, anti-racist activist, was
the Keynote speaker, with his volunteers holding banners from his Shiva 4 Senate campaign,
which read, “Black Lives DO Matter,” “No to GMOS,” “STOP Monsanto,” “Free Speech,”
“Clean Food, Clean Air, Clean Water.” Walsh did not allow any of this to be shown by the

media to the citizens of Boston.

ere.

 

Solely due to Walsh’s cynical manipulation of voters’ emotions through consciously false
statements that promoted fear and distress among ordinary listeners and a sense of being under

siege from outsider White Nationalists, a huge crowd of motivated citizens was driven to
Case 1:20-cv-11531-ADB Document 12 Filed 12/14/20 Page 12 of 20

12

physically present themselves at Boston Common to oppose what in reality was a Shiva 4 Senate
campaign rally, a reality which was kept from them by Walsh physically ensuring, via loyal
sidekick Evans, that they never saw with their own eyes or heard with their own ears who was
standing under the Bandstand and what they had to say, and could not learn later from the local
TV or print news either. Walsh consciously and actively ensured a total information vacuum in
order to keep the people uninformed, agitated, and unaware that they had been emotionally
manipulated just so Walsh could defeat Tito. All those people of Massachusetts were simply a

means to an end, nothing more.

CONCEALING REALITY FROM THE VOTERS OF BOSTON REQUIRED WALSH TO
VIOLATE PLAINTIFF’S FIRST AMENDMENT RIGHTS UNDER COLOR OF LAW

The information vacuum engineered by Walsh violated Plaintiff's First Amendment right under
the color of law. But for Walsh occupying the post of Mayor of the City of Boston, he would not
have been able to engineer the silencing of the Plaintiff, and Walsh’s slanderous description of
the Plaintiff and his rally would not have been accorded respect and deference. A Monell claim
is thus appropriate. If the court wishes a clearer complaint on this point, Plaintiff would be happy
to amend.

The conscious cynical manipulation of the emotions and beliefs of thousands of voters
required Defendant Walsh to violate Plaintiff's constitutional rights. Once Walsh decided to give
full rein to his essential nature in order to remain the Mayor of Boston, this violation was
inevitable.

Walsh and the Plaintiff had aims that were diametrically opposed. Walsh was committed

to ensuring an information vacuum about the reality of who was the sole organizer of the Free

12
Case 1:20-cv-11531-ADB Document 12 Filed 12/14/20 Page 13 of 20

13

Speech rally and that it was not an assault on Boston by White Supremacists and nationalists.
Plaintiff was committed to getting across his message of independence from the two-party
system, GMO-free food security, Black Lives DO Matter and Love, Love, Love.

Walsh had total control over the City of Boston and disproportionate power in this
contest. Plaintiff was effectively silenced under the color of office and the people of
Massachusetts kept on the boil until Tito was cooked.

By no stretch can any of Walsh’s speech be classed as “government speech.” This was
Walsh, a candidate, willfully abusing his official position and gravitas as Mayor to lie to the
voters of Boston about a person of color, the Plaintiff here, in order to win an advantage against
another person of color, his African-American election opponent, Tito Jackson. The City
government and Boston Police were merely tools at Walsh’s disposal.

WALSH’S AND EVANS’ STATEMENTS WERE DIRECTLY AIMED AT PLAINTIFF

AND PLAINTIFF’S FULLY-PERMITTED CAMPAIGN RALLY

Defendant Walsh has spilt a lot of ink to mislead the court into thinking all of his statements
were general statements about national events and not aimed directly at the Plaintiff. The
contemporaneous response from all sectors of the public, whether laypersons, social activists or
journalists, proves this claim false. Plaintiff, in addition to being classed as a Nazi by the local
media, was publicly condemned by members of the Indian-American community in
Massachusetts, who too instantly understood Defendant Walsh’s statements as aimed directly at

the Plaintiff. See -

13
Case 1:20-cv-11531-ADB Document 12 Filed 12/14/20 Page 14 of 20

SHIVA

SPEAKS FOR

SOUTH ASIAN
AMERICANS

 

https://southasiasolidarityinitiative.wordpress.com/2017/11/14/shiva-ayyadurai-betrays-his-
community-by-standing-with-nazis-and-white-nationalists/

 

 

Immediately prior to the Shiva 4 Senate campaign rally titled “Free Speech Rally” that
Walsh’s office issued a permit for knowing that the arrangements were being made by the City
and Police with the official campaign for a federal candidate of color, Walsh publicly declared
“Boston does not welcome you here. Boston does not want you here. Boston rejects your
message. We reject racism, we reject white supremacy, we reject anti-Semitism, we reject the
KKK, we reject neo-Nazis, we reject domestic terrorism, and reject hatred. We will do every
single thing in our power to keep hate out of our city.”

Walsh, Evans, and everyone inside City Hall and the Boston Police knew internally that
the rally had nothing to with “racism, white supremacy, anti-Semitism, KKK, neo-Nazis,
domestic terrorism, hatred,” because they were dealing with the actual organizers to make the
arrangements, signing the required waiver of liability forms etc. They knew the specific people
involved.

But in his pronouncements to the public, Walsh willfully postured as if the rally was an
assault on Boston by outsiders who were coming in to his city. Not once did Walsh make a
single public statement that he personally knew that Dr. Shiva, an Indian-American scientist now

running for U.S. Senate, was not a supporter of “racism, white supremacy, anti-Semitism, KKK,
Case 1:20-cv-11531-ADB Document 12 Filed 12/14/20 Page 15 of 20

15

neo-Nazis, domestic terrorism, hatred” and was not an outsider given that Dr. Shiva has been a
citizen of Massachusetts from 1981 and has built his life here. This was malice aforethought.

Evans, as the Police Commissioner aided and abetted Walsh the Candidate against the
interests of his own rank and file Officers by echoing Walsh’s consciously false and malicious
statement that the organizers of the rally were outsiders coming in to assault Boston: “Any
group that’s gonna come and push for hate and divisiveness - that’s not what this city is about. I
know the Mayor is against them coming. Everybody is against them coming...] don’t want them
to have the march or demonstration at all.”

Naturally this is totally at odds with the internal reality in his own Police Department
where the Shiva 4 Senate staff were holding meetings with Evans’ staff to ensure the rally
conformed to rules and all the i's dotted and t’s crossed.

Immediately after Walsh turned the Shiva 4 Senate rally into a silenced bust that was
terminated early by Boston Police officers risking their life and limb to personally escort the
campaign personnel to safety away from the baying emotional crowd roused by Walsh in order
to crush Tito at the polls, Walsh publicly addressed that crowd: “I want to thank all the people
that came out there, that message of love, not hate...to fight back on racism, to fight back on
anti-Semitism, to fight back on the supremacists that were coming to our city, on the Nazis that
were coming to our city.” The brainwashed crowd certainly deserved at least that from the man
who had manipulated their thoughts and actions that day and drew them there in the first place.
Walsh followed up by admitting that he did not want the public to know what was said by the
Shiva 4 Senate campaign at the Bandstand: “I am not sure what was said in there. There were a
mix of people that went into the free speech area. There was a candidate for senate against

Elizabeth Warren.” This itself was consciously misleading given that Walsh, and Evans, fully

15
Case 1:20-cv-11531-ADB Document 12 Filed 12/14/20 Page 16 of 20

16

knew that everyone at the Bandstand was closely connected to the Shiva 4 Senate campaign. And
Walsh knew a “free speech area” violated the U.S. Supreme Court’s unanimous ruling in
McCullen v. Coakley, 573 U.S. __ (2014) which condemned the penchant in Boston to express
contempt for the First Amendment.

Defendant Evans also proved his complete contempt for the First Amendment and said,
“You know what, we had a job to do, we did a great job. I’m not going to listen to people who
come in here, who want to talk about hate. And, you know, what if they didn’t get in, that’s a
good thing, because their message isn’t what we want to hear.”

But in saying what they did, Defendants now cannot claim that their words were not
aimed specifically at the Shiva 4 Senate campaign rally at the Parkman Bandstand. The perfidy
speaks for itself. Res ipsa loquitur.

The conclusion is inescapable that Walsh aimed his words directly and specifically at the
Plaintiff and his campaign rally at the Parkman Bandstand that day.

This caused Plaintiff overwhelming distress. Plaintiff was unable to effectively compete
with Defendant Walsh, who abused his position to project an official color to his false messaging

on behalf of his campaign against Tito. Goldwater v. Ginzburg, 414 F.2d 324 (2nd Cir. 1969)

DEFENDANT WALSH ACTED WITH MALICE TOWARDS THE PLAINTIFF

In order to defeat Tito, Defendant Walsh turned Plaintiff into his sacrificial bogeyman,
maliciously defamed Plaintiff knowing the claims were totally fabricated, caused him severe
reputational and personal damage within the Indian-American community as well as damage to
Plaintiff's run for federal office, then and in the future. Still to this day, Plaintiff is hounded by
persons, convinced he is a racist, White Supremacist and Nazi. This is all due to Walsh. No one

who emotionally believed Defendant Walsh then, is ever going to vote for the Plaintiff going

16
Case 1:20-cv-11531-ADB Document 12 Filed 12/14/20 Page 17 of 20

17

forward. Many of his colleagues shy away from scientific and business collaborations with
Plaintiff, because they believe Defendant Walsh. Plaintiff has been prejudiced severely.

“A statement is defamatory if it "may reasonably be read as discrediting [the plaintiff] in
the minds of any considerable and respectable class of the community." Disend v. Meadowbrook
Sch., 33 Mass. App. Ct. 674 (1992) (citing Sharratt v. Housing Innovations, Inc., 365 Mass. 141
(1974))” Noonan v. Staples, Inc., 556 F.3d 20 (1st Circuit 2009) Also see Van Liew v.
Eliopoulos, 92 Mass. App. Ct. 114 (published full opinion, 2017) (FAR-25605 denied by SJC)

The First Circuit’s definition of “actual malice” is “ill will” or “malevolent intent.”
Noonan v. Staples, Inc., 556 F. 3d 20 (1st Circuit 2009) citing Conner v. Standard Publ'g Co.,
183 Mass. 474 (1903) Here in Massachusetts, the Plaintiff must show that:

(a) The defendant made a statement, concerning the plaintiff, to a third party,

(b) The statement could damage the plaintiff's reputation in the community,

(c) The defendant was at fault in making the statement; and

(d) The statement either caused the plaintiff economic loss (traditionally referred to as

"special damages" or "special harm"), or is actionable without proof of economic loss.

Four types of statements are actionable without proof of economic loss: statements that

constitute libel; statements that charge the plaintiff with a crime; statements that allege

that the plaintiff has certain diseases; and statements that may prejudice the plaintiff's

profession or business. Ravnikar v. Bogojavlensky, 438 Mass. 627 (2003)

In Ravnikar, the defendant told patients that the plaintiff physician had cancer. He lost.

In order to crush Tito, Walsh sold the entire country the false narrative that Plaintiff
supports White Supremacy and characterized Plaintiff's campaign rally as an assault on Boston,
a message immediately understood as such by millions of people, including members of

Plaintiff's own Indian-American community. Per binding precedent in this Circuit and

Commonwealth, Walsh must lose.

WALSH CANNOT AVAIL OF ABSOLUTE PRIVILEGE FOR HIS SPEECH

17
Case 1:20-cv-11531-ADB Document 12 Filed 12/14/20 Page 18 of 20

Walsh invites this court to become the first in the nation to declare, firstly, that he is a “high-
ranking government official” on par with the President of the United States, Secretaries in the
Federal Cabinet, the Chief Justice of the Supreme Court, and Federal judges, and secondly, that
this court must become the first in the nation to declare that all of Walsh’s speech enjoys
absolute privilege.

The next Huey Long has indeed arrived!

If this court grants Walsh’s request, the damage to the United States shall be incalculable.
Even the tenuous availability of a private defamation action shall be lost. We all would suffer.

Walsh is not a Federal or State official, be it high-ranking or low-ranking. He is just the
mayor of a small city with a population under one million, where, per the Federal Reserve of
Boston, White families have net assets of $247,500 and Black families have net assets of Eight
Dollars ($8). https://www.bostonfed.org/-/media/Documents/color-of-wealth/color-of-wealth.pdf

That statistic has not and is unlikely to change under Walsh.

In 2017 Walsh received a total of 70,197 votes to become Mayor. Total. City councilors
in Mumbai and Delhi receive triple that number of votes in just a single precinct. In 2017 Bill de
Blasio received a total of 726,361 votes to become the Mayor of New York City. That’s ten
times as many votes as Walsh.

Walsh’s argument to this court that his speech deserves absolute privilege as he is a high-
ranking government official tells us all about him and nothing about the law. Walsh also has

avoided a discussion of the Hatch Act in his arguments to this court.

WALSH CANNOT AVAIL OF CONDITIONAL PRIVILEGE FOR HIS SPEECH
As detailed above, none of Walsh’s public statements was made in the course of his official

duties. His only statements while performing his official duties were to permit the Plaintiffs

18
Case 1:20-cv-11531-ADB Document12 Filed 12/14/20 Page 19 of 20

19

rally and make arrangements with the campaign to hold its rally at the Parkman Bandstand with
the cooperation of Boston Police.

Walsh made numerous false statements in public, as detailed above, that were solely on
behalf of his election campaign, meaning they may be attributed solely to Walsh the candidate
rather than Walsh performing his official duties.

The Shiva 4 Senate campaign rally was not a matter of national media attention and
public concern until Walsh deliberately made it so, through his various false statements in public,
aimed at employing demagoguery in order to defeat Tito and win reelection as Mayor.

Consider, when the President flies to a campaign rally on Air Force One, and works as
President in-flight, the entire flight is still paid for by the campaign.

National case law does not support Walsh’s argument that statements made as a
candidate qualify as statements made during the performance of official duties.

Walsh attempts to get around this point by citing an unpublished summary decision from
the Massachusetts Appeals Court in the Navom case to mislead this court into dismissing the
present complaint. As detailed above in the res judicata section (p.4), no decision in the Navom

case may be used to dismiss this complaint at the Rule 12 stage.

CONCLUSION
Plaintiff is not in privity with anybody else; res judicata cannot apply especially on the basis of
an unpublished summary decision that may not be cited as precedent in a different court with
different claims; Walsh made defamatory statements as a candidate and not in the performance
of his official duties; Walsh is not a high-ranking government official with a right to absolute
privilege; and, the availability of private actions against intentional torts must be preserved by

this court. This court must therefore deny the motion to dismiss.

19
Case 1:20-cv-11531-ADB Document 12 Filed 12/14/20 Page 20 of 20

Respectfully submitted under the pains and penalties of perjury,

/s/ Dr. Shiva Ayyadurai

 

Dr. Shiva Ayyadurai
December 14, 2020 Plaintiff, pro se

701 Concord Ave,

Cambridge, MA 02138

Phone: 617-631-6874

Email: vashiva@vashiva.com

 

CERTIFICATE OF SERVICE

1 certify that this document, filed through Clerk’s Office in-person, was also sent

electronically by email to opposing counsel Nicole M. O’Connor, Esq. at the City of Boston Law
Department.

Respectfully submitted under the pains and penalties of perjury,

/s/ Dr. Shiva Ayyadurai

 

Dr. Shiva Ayyadurai
December 14, 2020 Plaintiff, pro se

701 Concord Ave

Cambridge, MA 02138

Phone: 617-631-6874

Email: vashiva@vashiva.com

20
